Determination of respondent Commissioner, dated December 20, 2001, dismissing petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Nicholas Figueroa, J.], entered August 21, 2002), dismissed, without costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]), including petitioner’s own testimony and that of several other witnesses (see Matter of Groff v Kelly, 309 AD2d 539 [2003]), supported respondents’ findings that petitioner was guilty of specified misconduct involving, inter alia, the submission of fraudulent insurance claims, making false and misleading statements during a departmental investigation, and making false entries on a departmental document. In light of the proven misconduct, the penalty of dismissal does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur— Tom, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.